Case 2:20-cv-00443-JAW

STATE OF MAINE
ANDROSCOGGIN, ss

HEATHER VERRIER

Plaintiff,

Vv.

Document 8-2 Filed 12/07/20 Page1lof6 PagelD #: 39

SUPERIOR COURT
CIVIL ACTION
DOCKET NO. CV-20- \ 2 |

)
) PLAINTIFF’S COMPLAINT FOR
) DISCRIMINATION, RETALIATION

OCF 26°20 pHLe 20
ANDRO SUPERTOR COUR]

Nem! ee ee ee’

NESTLE WATERS NORTH AMERICA)
INC DBA POLAND SPRINGS COMPANY)

Defendant

NOW COMES, Plaintiff Heather Verrier (“Plaintiff” or “Verrier”), by and through her attorney

of record, the Law Firm of Guy D. Loranger, and complains against Defendants as follows:

PARTIES

1. Verrier at the relevant times resided in Norway, Maine.

2. Defendant Nestles Waters North America Inc. DBA Poland Springs Company (“Defendant”)

owns a water distribution facility in Poland Springs, Maine.

3. The claims arise out of incidents which took place in Androscoggin County, State of Maine.

4. Verrier requests a trial by jury.

FACTUAL ALLEGATIONS

5. Verrier worked for Defendant for several years. At all times, Verrier satisfactorily performed her job

responsibilities.

6. During her employment, Verrier has been subjected to a hostile work environment based upon her

gender, and she then endured retaliation by Defendant management after reporting the harassment.
Case 2:20-cv-00443-JAW Document 8-2 Filed 12/07/20 Page2of6 PagelD#: 40

7.

10;

11.

12.

Derek Campbell (“DC”), a co-worker, created the hostile work environment. The relevant facts date
back to 2018 when Verrier, DC, and another co-worker began to socialize outside the workplace.
DC subsequently expressed a desire to date Verrier; Verrier had no interest in dating DC and made
that clear to him. DC, unfortunately, did not accept the rejection. He, instead, commenced the hostile
work environment.

After being rebuffed by Verrier, DC commenced to engage in demeaning conduct towards Verrier.
For example, DC would sarcastically laugh at Verrier appearance. DC gave Verrier the “finger”. DC
intruded upon Verrier’s privacy, for example demanding to know who she was dating. On one
occasion, DC crudely remarked, who “are you fucking”?

DC also began to interfere with Verrier’s job responsibilities. For example, on one occasion, Verrier
asked DC to bring her some caps. In response, DC told Verrier to “grab the ass of a new worker to
get it.”

As early as March of 2019, Defendant management had notice of DC’s harassment. Defendant
received the notice from a co-worker of Verrier who gave notice of the harassment to Evan
Hutchinson (“EH”), Verrier’s supervisor. In response to the notice. EH separated Verrier and DC the
for a couple of months.

In May of 2019, EH allowed DC to work in Verrier’s vicinity. Given the opportunity, DC
immediately resumed the harassment. Accordingly, Verrier gave notice of the renewed harassment
to EH. EH, in turn, notified Jennifer Asquith (“JA”) Poland Springs on site human resources
representative.

In late May of 2019, JA spoke to Verrier. Verrier recounted the harassment. JA then spoke to DC.
DC admitted to some of the offensive behavior. Despite DC’s admission, JA simply required DC to

sign a contract agreeing not to have further contact with Verrier.
Case 2:20-cv-00443-JAW Document 8-2 Filed 12/07/20 Page 3of6 PagelD#: 41

13. DC did not take matter seriously. To the contrary, he told some co-workers the matter was
“byllshit”, He further recounted the request to simply read a packet, sign a contract and then
allowed to “go on his merry way”. Undeterred by the feeble remedial action, DC then went out of
his way to enter Verrier’s workspace and stare her down, an obvious display of defiance meant to
further intimidate her. He succeeded.

14. Verrier gave notice to JA of DC’s defiance. DC was suspended pending an investigation. A week
later, JA and Jeff Veno (“JV”) informed Verrier of the investigation’s completion. The
investigation allegedly concluded that DC’s behavior did not warrant termination. Instead the two
attempted to rationalize the hostile environment by portraying it as “too much drama existing on
the B shift, and that Verrier “needed to keep her personal life out of the workplace.” Defendant
assigning blame to Verrier was clearly retaliatory and underscored the lack of good faith in
Respondent’s investigation and remedial action.

15. Upon DC’s’ return from suspension, Defendant further retaliated against Verrier by
unconscionably assigning him to work on the line directly adjacent to Verrier, despite the
availability of twelve other lines. The reckless placement only further endangered Verrier.

16. In this time frame, Verrier’s boyfriend, who worked at the plant, had his car “keyed”.

17. The hostile environment and retaliation took an extreme emotional toll on Verrier, causing her to
experience anxiety attacks and call out due to the anxiety of being forced to again sale adjacent to
DC.

18. Ina letter dated June 28, 2019 Verrier ’s present legal counsel wrote to JA. The subject letter detailed
the above facts and requested that Defendant immediately take remedial steps designed to address

the hostile work environment and retaliation.
Case 2:20-cv-00443-JAW Document 8-2 Filed 12/07/20 Page4of6 PagelD #: 42

19,

20.

Bs

ahs

Zoi

24.

25.

26.

On July 2, 2019, Defendant’s corporate human resource representative J acklyn Leung (“JL”) emailed
Verrier’s legal counsel to acknowledge of the June 28, 2019 letter Defendant was in the process of
investigating the allegations. The email, however, also inaccurately denied prior notice of many of
the allegations.

On or about July 25, 2019, Defendant notified Verrier that it had completed its investigation and
transferred DC to another shift. Verrier, however, continued to experience emotional distress and
had to request intermittent FMLA.

After the completion of the most recent investigation, Defendant’s management treated Verrier
differently from other employees,

Prior to the Verrier’s complaints about the hostile work environment, managers and supervisors
would check on her equipment and get updates on sufficiency of the line or help. Managers and
supervisors, however, now avoid going to Verrier’s lines.

On one occasion, Verrier said "Hello" to a manager in an office setting, off the workspace floor; the
manager did not acknowledgement or respond.

Verrier also received a text message from an employee on the same shift to which DC was moved
that read "I heard you are causing problems at Poland Spring".

On or about 12/10/2019, a co-worker told Verrier that a shift leader on day shift, Paul Cox (“Cox”),
said. “Heathers training Lincoln, great she’s going to fuck him too”. Cox said the statement in the
manager’s office in presence of EH and Danielle Barrett

Verrier subsequently reported the vile remark to the back-up shift leader, Aaron Chabot (“Chabot”).
Chabot reported the incident to JA in Human Resources. JA then called Verrier who recounted to

JA what she heard,
Case 2:20-cv-00443-JAW Document 8-2 Filed 12/07/20 Page5of6é PagelD#: 43

27. conduct described supra is violation of the Maine Human Rights Act prohibiting the existence of
hostile work environment based upon gender and retaliation.

98. Verrier has complied with all administrative requirements by filing a Maine Human Rights
Commission Complaint and receiving a right to sue letter.

COUNT I; HOSTILE SEXUAL WORK ENVIRONMENT

29, Verrier incorporates by reference the allegations in the above paragraphs.

30. The Maine Human Rights Act makes it illegal for an employer to maintain a hostile sexual
work environment based upon gender.

31. The above conduct created a hostile environment based upon gender for the Plaintiff.

32. Defendant had notice of the hostile environment, but it failed to take the requisite prompt
remedial action to remedy the environment and, therefore, violated the Act.

33. The subject hostile environment caused the Verrier to suffer damages as alleged below in the
prayer for damages.

34. Defendant’s failure to remedy the environment exhibited a conscious disregard for the Maine

Human Rights Act and provides a basis for punitive damages.

COUNT 11: RETALIATION

35, Verrier incorporates by reference the allegations in the above paragraphs.

36. The Maine Human Rights Act makes it illegal for an employer to retaliate against an employee
for making a complaint about condition or practice in violation of the Act or in retaliation for
requesting a medical accommodation.

37. Verrier complained to Defendant about the hostile work environment.

38. After Verrier’s complaints, Defendant retaliated against Verrier as described above
Case 2:20-cv-00443-JAW Document 8-2 Filed 12/07/20 Page6of6 PagelD#: 44

39, The retaliation caused the Verrier to suffer damages as alleged below in the prayer for
damages.

40. Defendant’s conduct exhibited a conscious disregard for the Maine Human Rights Act.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter judgment in
favor of the Plaintiff and (2) award damages sufficiently large to compensate for damages she has
suffered as a result of Defendant’s conduct including, but not limited to, damages for general and non-
economic damages, punitive damages, economic damages, injunctive relief, pre-judgment and post-
judgment interest, lost wages, costs of this suit, including reasonable attorney fees and costs, injunctive

relief and such further relief the Court may deem proper.

Dated: October 21, 2020 . (Ca Q Law

Guy D. Loranger, Esq., Bar No. 9294
Attorney for Plaintiff

 

 

Law Office of Guy D. Loranger

1 Granny Smith Court, Suite 3
Old Orchard Beach, Maine 04064
(207) 937-3257

guy@lorangerlaw.com
